Kirby, J., (after stating the facts). The court erred in permitting the introduction of the testimony relative to the repairing of the car after the accident and injury and the argument of counsel complained of thereon. It has often been held that evidence of the subsequent repairing of the defective appliance, after an injury has occurred from its use, is incompetent and not permissible to show negligence of the master in furnishing it. Prescott & N. W. R. Co. v. Smith, 70 Ark. 179; St. Louis S. W. Ry. Co. v. Plumlee, 78 Ark. 147; Fort Smith L. & T. Co. v. Soard, 79 Ark. 388; Bodcaw Lbr. Co. v. Ford, 82 Ark. 555; St. Louis, I. M. & S. Ry. Co. v. Walker, 89 Ark. 556. “When incompetent evidence is introduced, prejudice is presumed, and the burden is upon the party introducing it to show that no prejudice resulted.” St. Louis, I. M. & S. Ry. Co. v. Courtney, 77 Ark. 43; St. Louis, I. M. & S. Ry. Co. v. Walker, supra. It is not shown in this case that no prejudice resulted from the introduction of the incompetent testimony, but the prejudice was rather increased by the argument of counsel in relation to it. Instruction numbered 1, given by the court for appellee, was erroneous in leaving out entirely the appellant’s claim of contributory negligence upon his part, and concluding, after a statement that if they should find certain facts he “should not be regarded as having assumed any danger risk by reason of the defective plank in the flooring of the car, and you should find for him if he was injured as he claims he was.” We do not think this conclusion amounts to directing the jury, as appellant claims, that they should find for appellee in any event, if he was injured as he claimed to be, but only that, if they found certain facts, then appellee had not assumed the risk and was entitled to recover. It was erroneous, however, in directing them that they could find for appellant, under certain conditions, if he did not assume the risk, without taking into account the defense of contributory negligence. Helena Hardware Co. v. Maynard, 99 Ark. 377. The second instruction is confusing and incorrect, as was the suggestion in the latter part of the instruction numbered 1, given on the court’s own motion in saying “it is the duty of the defendant to furnish safe tools and appliances for its employees to work with.” This was attempted to be remedied later on in the instruction, but ineffectually. The law only requires that the master shall use ordinary or reasonable care to furnish safe tools and appliances for the use of employees. (St. Louis, I. M. & S. Ry. Co. v. Gaines, 46 Ark. 567; St. Louis, I. M. & S. Ry. Co. v. Rice, 51 Ark. 479), and instruction numbered 6, as requested by appellant, was a correct statement of the law on this point and amounted to a specific objection to the incorrectness of instruction numbered 2, on that account, and the court erred in refusing to give the one and in giving the other as requested. Instruction numbered 4 left the jury to their opinion and judgment as to the amount of damages they should award for bodily pain and suffering, instead of limiting their judgment and opinion to being based upon the testimony, which they could not, of course, arbitrarily disregard. We have not examined the other instructions with a view to approving them. For the errors indicated, the judgment is reversed and the cause remanded for a new trial.